COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE OF ORDER ON MOTION

Cause number:               01-12-00591-CR
Style:                      Matthew Hamann
                            v The State of Texas
                  *
Date motion filed :         February 13, 2013
Type of motion:             Motion to Supplement Appellate Record
Party filing motion:        Appellant
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

         Appellant’s motion to supplement the record with the unofficial copy of the trial court’s charge
         from the Harris County District Clerk’s website is DENIED. If appellant wishes to supplement
         the record because a requested item has been omitted, appellant should send a letter to the district
         clerk and request that the district clerk prepare, certify, and file with this Court a supplemental
         record containing the omitted item. See TEX. R. APP. P. 34.5(c).

Judge's signature: /s/ Justice Evelyn V. Keyes
                   Acting individually        Acting for the Court

                  Panel consists of ______________________________.

Date: March 12, 2013




November 7, 2008 Revision